Citation Nr: 0431901	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for additional cardiovascular and 
neurological disorders as a result of medication prescribed 
by a Department of Veterans Affairs (VA) physician in October 
2000.

2.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for additional neurological disability as a 
result of medication prescribed by a Department of Veterans 
Affairs (VA) physician in October 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
March 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating determination by 
the VA Huntington, West Virginia Regional Office (RO), which 
denied the veteran's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a heart condition 
secondary to medication.

In July 2004, the veteran and his spouse appeared at the RO 
and offered testimony in support of the veteran's claim via a 
video-conference hearing with the undersigned Veteran's Law 
Judge (VLJ) sitting at Washington DC.  A transcript of that 
testimony has been associated with the veteran's claims file.  

The statement of the case reflects that the issue developed 
for appellate review involved a myocardial infarction.  
However, the record also reflects that there may be 
neurological problems caused by the medication prescribed by 
the VA in October 2000.  The Board finds that this issue 
included in the current appeal and is properly before the 
Board for appellate consideration at this time.  Accordingly, 
the issues are as stated on the title page of this decision.

The Board finds that the evidence raises the issue of 
compensation benefits for a neurological disorder secondary 
to the February 2001 myocardial infarction.  This issue is 
referred to the RO for appropriate action.

The issue of entitlement compensation for a neurological 
disorder under the provisions of 38 U.S.C.A. § 1151 (West 
2002) as a result of medication prescribed by a Department of 
Veterans Affairs (VA) physician in October 2000 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medication negligently prescribed by a VA physician for 
migraine headaches in October 2000 caused additional 
disability, a myocardial infarction (MI), in February 2001.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a myocardial infarction 
have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In view of the fact that this decision is a complete grant of 
the benefit sought, the Board finds that the VA obligations 
under the VCAA have been met.	

Factual Background

During a July 2004 videoconference hearing before the 
undersigned Veterans Law Judge it was asserted that the 
veteran was prescribed Ergotamine for migraine headaches by a 
VA physician in late 2000 notwithstanding that this physician 
was informed that the veteran had a heart condition.  The 
veteran contends that this was negligent and that his 
subsequent MI in February 2001resulted from his ingestion of 
this medication.

The medical evidence of record reveals that in October 2000 
the veteran was seen by a VA physician with complaints of 
chronic headaches.  The physician noted the veteran's history 
of coronary artery disease and the veteran's report that 
Cafergot (apparently previously prescribed) did not help his 
headaches.  Following a physical examination, migraine 
headaches and symptoms suggestive of unstable angina were 
diagnosed.  The treating physician advised the veteran to 
take amitriptyline 50 mg h. s. in addition to valproic acid 
and Cafergot (ergotamine).  The physician further stated that 
the veteran was to avoid sumatriptan in view of his coronary 
history.  A progress note dated in December 2000 records that 
the veteran presented in December 2000 with continued 
complaints of migraine headaches and a report that Cafergot 
had not worked with this episode.

On February 5, 2001 the veteran was hospitalized and treated 
for a MI after taking Ergotamine earlier that day for 
migraine headaches.

In a letter dated in May 2002, a private physician opined 
that the veteran's heart attack in February 2001 was 
precipitated by Ergotamine prescribed at the VA Medical 
Center in Clarksburg West Virginia.

Of file is a Family Guide to Prescription Drugs identifying 
Cafergot as a medication prescribed for relief of headaches.  
Its generic ingredients are reported to be Ergotamine 
tarttrate and caffeine.  Individuals are advised to not take 
this drug if you have coronary heart disease, unless directed 
to do so by one's doctor.

Additional medical literature reflects that Ergomar 
(ergotamine) was contraindicated in coronary heart disease.

A VA examining physician in November 2002 reported that he 
was in agreement with the opinion that the veteran's MI 
resulted from ergotamine use that was prescribed by a VA 
physician.  The examiner stated that the veteran suffered a 
non-Q-wave MI following the ingestion of ergotamine.  The 
evidence seemed compelling that there is a relationship 
between the ingestion of the ergotamine and the infarct.   

Following diagnostic testing, the examiner noted in a March 
2003 addendum that in February 2001 veteran suffered a small 
MI  presumably as a result of ergotamine prescribed by a VA 
physician.  He stated that the cardiac limitations resulting 
from this infarct should have been relatively modest, noting 
that the veteran's ischemia, chest pain, etc. should not be 
the result of having ingested ergotamine 2 years ago.  In a 
June 2003 addendum the examiner stated that from a cardiac 
standpoint the ingestion of the ergotamine would not be 
responsible for limiting his capacity to function.

Analysis.

38 U.S.C.A. § 1151 provides, in pertinent part, that 
compensation under this chapter and dependency and indemnity 
compensation under Chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--(1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in § 1701(3)(A) of this title, 
and the proximate cause of the disability or death was--(a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.  

The evidence shows that the prescribing of ergotamine to the 
veteran who had a history of coronary artery disease was 
negligent.  The ingestion of the ergotamine resulted in a MI 
in February 2001.  While the current medical evidence 
reflects that there is a question of the presence of residual 
pathology resulting from the MI, a MI is a chronic disability 
per se and is thus indicative of additional disability.  see 
38 C.F.R. §  Part 4, Diagnostic Code 7006.  Accordingly, 
compensation benefits for the MI pursuant to 38 U.S.C.A. 
§ 1151 is warranted.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for an additional 
cardiovascular disorder (a myocardial infarction) is granted.


REMAND

In the November 2002 VA examination report and in addendums 
to this report in March and June 2003, the examining 
physician noted that subsequent to the veteran's February 
2001 MI, he suffered several transient ischemic attacks.  He 
essentially stated that while the veteran's cardiac 
limitations resulting from this MI were relatively modest he 
could not address the question of the veteran's neurological 
sequelae.  He indicated that the veteran's neurological 
status and its relationship to the veteran's unfortunate 
prescription of ergotamine should be referred to a VA 
neurologist.  A deferred rating decision in February 2004 
indicated that the RO had a discussion about the examination 
and the examiner prepared an addendum (presumably June 2003) 
and no additional examination was warranted.  It is unclear 
whether the additional examination referenced was for a 
cardiovascular evaluation or the neurological examination.  
As noted by the veteran's representative at the July 2004 
hearing, the veteran has not been afforded this referral.  As 
such the Board is of the opinion that a neurological 
examination is warranted.

In view of the above, this case is being remanded to the RO 
for the following development:

1. The veteran should be scheduled for a 
VA neurological examination in order to 
ascertain the nature and severity of any 
existing neurological deficit.  The 
examiner should review all of the 
pertinent evidence in the claims folder.  
All tests deemed necessary should be 
performed.  A detailed clinical history 
should be obtained.  It is requested that 
the examiner provide an opinion as to 
whether it is as likely as not that any 
current neurological disability, either 
directly or by aggravation, is due to the 
ergotamine taken by the veteran and/or 
the subsequent February 2001 MI.  The 
complete rationale for the conclusions 
reached should be set forth.

2.  The RO should readjudicate the issue 
on appeal on appeal.  If the benefit 
sought on appeal is not granted a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative. They should also be 
afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



